Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The response filed a declaration on November 12, 2021. The declaration overcomes the 102(a) rejection over Seligmann, Publication 2011/0104693 by unequivocally establishing the reference invention is not by “another”.  The declaration has clearly demonstrates that the single inventor on the ‘693 publication is in fact the same coinventor in the instant application. See 2132.01 
The declaration also overcomes the 102(e) rejection over Seligmann, Publication 2011/0104693 by showing that the invention was commonly owned or subject to an obligation of assignment to the same person, at the time the later invention was made (see MPEP 2136.05(b) and 715.01(b)).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 18, 2021